Case 3:19-cv-12237-FLW-LHG Document 6 Filed 05/30/19 Page 1 of 2 PagelID: 241

PashmanStein
WalderHayden,

Samuel J. Samaro ‘enfassian ariitine
A-Professional Corporation

Member of the Firm
Designated by the Supreme Court of New Jersey as a Certified Civil Trial Attorney
ssamaro@pashmanstein.com

May 30, 2019

VIA ECF

Hon. Lois H. Goodman, U.S.M.J.

United States District Court, District of New Jersey Trenton
Clarkson S. Fisher Federal Building & U.S. Courthouse
402 E. State Street

Trenton, NJ 08608

Re: Shaw v. Kreizer, et al.
Civil Action No. 3:19-cv-12237-FLW-LHG

Dear Judge Goodman:

I am in receipt of Mr. McDaniel’s letter to you earlier today. I sent Mr. McDaniel an
email on May 23 informing him that we are working on hiring a consultant to perform the work
that needs to be done and that I would tell him as soon as that was accomplished. That email is
attached to this letter, although it was not attached to the emails he sent the Court. We believe
that we have a consultant now, called Driven, Inc., but we have not yet retained that company
because they need certain information before we can finalize the financial arrangements. We
will have that consultant in place by next week. There are numerous issues requiring
cooperation between the parties that occupy our client and my office every day. Mr. McDaniel
focuses on the one that he deems to be important. In our opinion, there are much more pressing
matters that we are not getting sufficient cooperation on and may, regretfully, require motion
practice. In accordance with Your Honor’s preference, we will try to raise these issues in a joint
letter after the weekend if they cannot be resolved.

Respectfully submitted,

/s/Samuel J. Samaro
SAMUEL J. SAMARO
SJS/zw
Attachment
cc: David Kreizer (via email)

Court Plaza South | Phone: 201.488.8200
21 Main Street, Suite 200 | Fax: 201.488.5556
Hackensack, NJ 07601 ' www.pashmanstein.com
Case 3:19-cv-12237-FLW-LHG Document 6 Filed 05/30/19 Page 2 of 2 PagelID: 242

From: Samuel Samaro

Sent: Thursday, May 23, 2019 5:53 PM

To: Jay R. McDaniel <jmcdaniel@weinerlesniak.com>
Subject: Shaw v. Kreizer

Jay: these are clients who contact him. He has not reached out to them. If they contact him, it is fair game. What is ironic is
that nearly every day David receives emails and calls from clients who complain that despite signing David’s preference form,
Shaw’s people are still contacting them. We are saving these examples as evidence because we can prove exactly when we
informed Shaw that they had indicated a preference for David. In any event, we are not going to listen to Shaw grouse about a
rule that he ignores ona daily basis.

We are still in the process of hiring an IT firm to perform the scanning. When we hire someone, you’ll be the first to know. We
are also still discussing your special master proposal, and we’ll get back to you soon on that as well.

Sam Sarnaro
Member of the Firm
Direct: 201.270.4908

Email

PashmanStein
WalderHayden,

Court Plaza South

21 Main Street, Suite 200
Hackensack, NJ 07601
Phone: 201.488.8200
Fax: 201.488.5556

www.pashmanstein.com

 
